Citation Nr: 1113639	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  02-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected traumatic arthritis of the right ankle.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected traumatic arthritis of the left ankle.

3. Entitlement to a total disability evaluation based on individual unemployability by reason of service connected disability (TDIU).



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran had active service from June 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the RO that awarded 20 percent disability ratings for the service-connected disabilities of each ankle.  

Inasmuch as the Veteran was presumed to be seeking the maximum benefit available for his ankles, the claims for higher ratings, remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The claims were previously before the Board in November 2004, wherein the Board increased the rating for the service-connected traumatic arthritis of the right ankle from 20 to 30 percent disabling.  The Board denied the claim for an evaluation in excess of 20 percent for the service-connected traumatic arthritis of the left ankle.

The Veteran appealed the November 2004 Board decision to the United States Court of Appeals for Veterans Claims (Court).   

In July 2005, the Court issued an Order that granted a Joint Motion, vacating those portions of the November 2004 decision that denied a rating in excess of 30 percent for the service-connected right ankle disability and a rating in excess of 20 percent for the service-connected left ankle disability.  The Court then remanded those matters to the Board for additional action.

In October 2005, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In May 2006, a Decision Review Officer (DRO) issued a rating decision that implemented the increased rating of 30 percent for the service-connected traumatic arthritis of the right ankle.  This claim remains on appeal.  See AB, 6 Vet. App. at 38.  Thereafter, the claims were returned to the Board for the purpose of appellate disposition.  

In a September 2007 decision, the Board denied claims for ratings in excess of 20 percent for the service-connected left ankle disability and in excess of 30 percent for the service-connected right ankle disability.  Once again, the Veteran appealed the denials to the Court.

In September 2008, the Court issued an Order granting a Joint Motion, vacating September 2007 decision and remanding the matters to comply with the instructions set forth in the Joint Motion.  

The Board remanded the claims to the RO for further development in March 2009.   Having been completed, the claims have been returned to the Board and are now ready for appellate disposition.

The Veteran testified at hearing held before a DRO in November 2002.  He also presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in  November 2003.  Both hearing transcripts are of record.

A claim for a TDIU rating is found to have been raised by the record.  The United States Court of Appeals for Veteran's Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), found there is no freestanding claim for TDIU rating.  

Hence, as the claim for a TDIU rating is considered to be part and parcel of the claims for increase, this matter is addressed in the remand portion of this document  and is being remanded to the RO via the AMC, in Washington, DC. VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The service-connected traumatic arthritis of the right ankle is not shown to be manifested by nonunion of tibia or fibula with loose motion requiring a brace or ankylosis.

3.  The service-connected traumatic arthritis of the left ankle currently is shown to be productive of a disability picture that more closely approximates that of marked ankle disability; neither findings of nonunion of tibia or fibula with loose motion requiring a brace, nor ankylosis is demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 30 percent for the service-connected traumatic arthritis of the right ankle have not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic Codes 5003, 5010, 5262, 5270 (2010).

2.  The criteria for the assignment of a 30 percent evaluation, but no higher for the service-connected traumatic arthritis of the left ankle have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic Codes 5003, 5010, 5262, 5270 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claims for higher rating in correspondence sent to the Veteran in May 2001 and March 2009.

These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.   Notice pursuant to the Dingess decision was sent in March 2006.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post service medical records, reports of  VA examination, records from the United States Postal Service, Vocational Rehabilitation records, and the transcripts from the RO and Board hearings.  

The Veteran has not identified any other evidence which has not been obtained with respect to the claims decided in the instant decision.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected ankle disorders, including Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), Diagnostic Code 5270 (ankylosis of the ankle), Diagnostic Code 5271 (limited motion of the ankle), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).

Additionally, as the ankle condition involves arthritis, the ankle disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray study, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no compensable limitation of motion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.   Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

Ankylosis of the ankle in plantar flexion, less than 30 degrees may be assigned a 20 percent evaluation; between 30 degrees and 40 degrees or in dorsiflexion between zero and 10 degrees may be assigned a 30 percent evaluation; at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5270.

Marked limited motion of the ankle may be assigned a 20 percent evaluation.  Ankylosis of the subastragalar or tarsal joint in poor weight-bearing position may be assigned a 20 percent evaluation.   Marked deformity of the os calcis or astragalus may be assigned a 20 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5271-5273.

The Board notes that the terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. 
§ 4.6.  

For VA rating purposes, normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion. 38 C.F.R. § 4.71, Plate II (2010).  


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded in a May 1972 rating decision.  An initial 10 percent evaluation was assigned effective in March 1972 for the residuals of a chip fracture of the right ankle.  An initial noncompensable evaluation was assigned for the residuals of a fracture to the left tibula and fibula.  

In April 1993, the RO recharacterized the ankle disabilities as traumatic arthritis.  An increased 10 percent rating was established for the left ankle effective in November 1991.

In December 2001, the RO awarded increased a 20 percent evaluation for each of the service-connected ankles, effective in February 2001.  The Veteran disagreed with these ratings and initiated the instant appeals. 

Currently, the Veteran's traumatic arthritis of the ankles are rated under the Diagnostic Code 5010 for traumatic arthritis, as well as Diagnostic Code 5262 for malunion of the tibia and fibula with marked ankle disability (right ankle) and Diagnostic Code 5271 for marked limited motion of the ankle (left).  38 C.F.R. 
§ 4.71a.  

Having carefully considered the Veteran's claims in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 30 percent for the right ankle is appropriate and no higher rating is  warranted at this time, to include "staged" ratings.  38 C.F.R. § 4.7; See Hart, supra.  

The Board also finds that an increased 30 percent rating for the service-connected left ankle disability, and no higher, is warranted for marked ankle disability under Diagnostic Code 5262.  Id.

At the outset, the Board would note that higher ratings were considered based on limitation of motion for the traumatic arthritis under Diagnostic Code 5010; however, there has been no objective evidence of limitation of extension of the leg to 30 degrees on either the left or right to warrant an increased 40 percent rating.  38 C.F.R. § 4.71a.  For that matter, there has been no showing of limitation of flexion of the leg to 15 degrees to warrant 30 percent ratings under Diagnostic Code 5260.  Id.  

Similarly, there has been no showing of ankylosis of either ankle to warrant a 40 percent rating under Diagnostic Code 5270.  Id.  The Board would note that the most recent VA examiner in looking at all prior examination reports found no objective evidence of ankylosis of either ankle at any time.  See January 2010 VA examination report. 

The Veteran is already receiving more than the maximum allowable for limited motion of the ankle under Diagnostic 5271 and ankylosis of the subastragalar or tarsal joint under Diagnostic Code 5272.  38 C.F.R. § 4.71a.  

The Veteran does not contend,  nor does the objective evidence of record show that he is experiencing nonunion of either the right or left tibia and fibula so as to warrant a 40 percent rating under Diagnostic Code 5262.  Id.  

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  Thus, separate ratings for traumatic arthritis and residuals of the fractures of the ankles (impairment of the tibia and fibula) are precluded.  Id.

The pertinent evidence is a follows.  The VA outpatient treatment records dated in 2001 show the Veteran complained of pain and was given ankle stabilizers.  

In March 2001, the Veteran's ankle range of motion was within normal limits. A May 2001 treatment note reflects the Veteran's complaints of pain in both ankles that was aggravated by prolonged standing.

The Veteran was afforded a VA examination in July 2001 and presented with complaints of constant, achy pain.  He also complained of having weakness, stiffness, swelling, instability, fatigability and lack of endurance.  

The right ankle was said to be worse than the left.  He reported having varied flare-ups averaging six times a day with a rating of 9 to 10 out of 10, which were short in duration.  He added that the flare-ups were precipitated by standing for more than two to three hours and were productive of intense pain and decreased motion greater in the right ankle then in the left.

The Veteran had a normal gait without obvious pronounced supination or pronation. There was no obvious deformity.  There was moderate crepitus on range of motion of the right ankle and none on the left.  

The range of motion of the right ankle was noted to be free of pain.  The Veteran had 38 degrees of plantar flexion, 10 degrees of dorsiflexion, 12 degrees of eversion, and 10 degrees of inversion.  The left ankle was also pain free with 40 degrees of plantar flexion , 12 degrees of dorsiflexion, 15 degrees of eversion, and 15 degrees of inversion.  

The X-ray studies revealed significant degenerative changes involving the ankle mortise, with healed fracture at the distal tibial shaft.  There was anterior osteophytosis and marked narrowing of the anterior ankle mortise.  The diagnosis was that of post-traumatic osteoarthritis of the ankles, bilaterally, with the right being severe and the left being mild to moderate.

In an addendum opinion, the VA examiner stated that, during flares, the Veteran experienced a minimum of approximately 50 percent additional loss of function.  The Veteran was considered to have marked limited motion, with the right ankle greater than the left ankle due to the complaint that any movement caused pain.  This was inclusive of dorsiflexion, plantar flexion, eversion and inversion.

Upon VA examination in December 2002, the Veteran reported having pain, periodic weakness, giving way, instability, locking, fatigability and lack of endurance.  He used ankle supports and took an occasional Tylenol.  

The Veteran was unable to take any anti-inflammatory medications due to stomach problems.  Flare-ups were said to occur from time to time with the frequency dependent on his activity level.  These lasted anywhere from days to months precipitated by weight-bearing activity.  The Veteran estimated a 100 percent loss of functional abilities during flare-ups.  

The Veteran's ankles did not impact the Veteran's ability to attend school and only had minimal affect on his activities of daily living.  The examination revealed a range of motion of the right ankle as follows: 10 degrees of dorsiflexion, both passive and active; and plantar flexion to 15 degrees.   His range of motion of the left ankle was that of 15 degrees of dorsiflexion and 30 degrees of plantar flexion, both passive and active.

The VA examiner stated that there was no objective evidence of pain.  The Board notes the VA examiner indicated that there "appeared" to be stable ankylosis of the ankles, primarily on the right; however, as noted at the outset, this has been contradicted by the objective range of motion studies, as well as the 2010 VA examination report.  The  X-ray studies revealed osteoarthritis in both ankles.

An additional VA orthopedic examination was conducted in May 2004.  The Veteran presented with an antalgic gait and favored the right more than the left ankle.  He complained of bilateral ankle pain.  It was described as a chronic and constant dull ache graded anywhere between a two and nine out of ten.  He complained of having bilateral ankle weakness, stiffness and swelling, as well as heat and redness.

The Veteran informed the examiner that his instability was worse on the right, and that it was activity driven and when he was on uneven ground.  He endorsed locking, especially of the right ankle, in extension or plantar flexion.  He further endorsed fatigue and marked lack of endurance of both ankles.  He indicated that there was little, if any, locking of the left ankle.

The Veteran informed the examiner that he was able to walk 200 yards on a flat surface before developing severe pain.  He also indicated that stairs caused severe pain.  He reported that he used cruise control while driving to avoid ankle pain.  He complained of entire body fatigue secondary to pain in his ankles.  He endorsed flare-ups on the right ankle, three days per week, which caused 100 percent limitation.  These flare-ups were said to last up to 24 hours.

The veteran also reported having flare- ups of the left ankle, once a day for two weeks, also with 100 percent limitation.  The examiner added that the Veteran's daily activities were extremely limited in that he had severe pain on stairs and hills.  On examination, the Veteran's right ankle was more deformed that the left.  Though the left ankle was deformed in that the anterior tibial aspect was more prominent than on the right.

The Veteran had marked swelling of the lateral and medial malleoli and tenderness of the right ankle.  He was able to dorsiflex the right ankle one or two degrees.  Passive dorsiflexion was to five degrees.  There was no movement possible without pain after five repetitions of dorsiflexion.  Actively and passively, and after five repetitions, plantar flexion of the right ankle was to 25 degrees.  Inversion was painful at 10 degrees and eversion was painful at five degrees.  

The left ankle was tender, with no redness.  There was mild swelling.  Dorsiflexion was to eight degrees actively and passively, and to five degrees after five repetitions.  Plantar flexion actively and passively was to 30 degrees, and was to 22 degrees after five repetitions.  Inversion was to 35 degrees and eversion was to two degrees.

The examiner concluded that pain and lack of endurance significantly limited the Veteran's functional ability during flare-ups.  He also indicated that the disability resulted in excess fatigability and incoordination in the right ankle.

The VA outpatient treatment records dated in December 2004 indicated that the Veteran complained of ankle pain with standing and walking.  He also complained of right ankle locking.  There was good tibiotalar and subtalar range of motion.  There was no effusion or instability.  There was some clicking on the left.  

The treatment notes dated in March 2006 also show reports of pain.  The Veteran was able to plantar flex his right ankle from five to degrees to 20 degrees.  He had dorsiflexion of the left ankle of 12 degrees, plantar flexion of 25 degrees, and good subtalar motion.  There was some crepitation, bilaterally.  

The Veteran was afforded an additional VA examination in April 2006.  He reported complaints of giving way of the ankles, instability, pain, stiffness, weakness and episodes of locking.

The Veteran denied having dislocation or subluxation.  There was no effusion, flare-ups of joint disease or inflammation.   He was able to stand for 15 to 30 minutes and walk greater than a few yards but less than a quarter of a mile.

The Veteran's left ankle had plantar flexion from 0 to 28 degrees for active motion and 0 to 28 degrees for passive motion.  His left side dorsiflexion was to 0 degrees actively and passively. 

The right ankle plantar flexion range of motion was from 5 to 20 degrees, actively and passively, with additional limitation of motion on repetitive use from 5 to 15 degrees with pain as the most responsible factor for additional limitation of motion.  The Veteran's right dorsiflexion, active and passive range of motion, was -5 to - 5 degrees.

The VA examiner stated that there was no inflammatory arthritis or joint ankylosis. There was tenderness in different areas of the right ankle and occasionally in the foot and up on the right leg.  The left ankle was noted to be unstable with tendon abnormality.

The x-ray studies revealed that there were mild degenerative changes of the left ankle, but there was no evidence of acute fracture or dislocation.   The x-ray studies of the right ankle revealed mild to moderate degenerative changes with no evidence of acute fracture.

The Veteran was afforded a VA examination in January 2010.  He complained of deformity, giving way, instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion of both ankles.  He denied dislocation or subluxation, but experienced locking episodes one to three times a month.  He further indicated that he had repeated effusion with flare-ups of the ankles, which occurred every two to three weeks lasting three to seven days.  Flare-ups were said to be precipitated by weight-bearing.  He reported his functional impairment as severe with 100 percent reduction in motion and weight bearing.  

The Veteran reported being able to stand for one hour and walk 1/4 mile.  There were no assistive devices used.    His gait was antalgic.  There was no evidence of callus formation or skin break down.  

The Veteran had a prominent lateral malleolus on the right and tenderness over the lateral malleolus and anterior ankle.  There was no ankle instability on the right or tendon abnormality.  There was no valgus or varus angulation of the os calcis in relationship to the long axis of the tibia and fibula bilaterally.  There was no angulation of the tibial shaft appreciated.

 On the left, there was tenderness over the lateral malleolus.  There was no instability or tendon abnormality.  There was a ten degree apex posterior angulation of the tibial shaft on the left.  

The range of motion was as follows: 0 degrees of dorsiflexion, bilaterally; 30 degrees of plantar flexion on the left; and 25 degrees of plantar flexion on the right.  There was no objective evidence of pain with active motion on either side.   There was no additional limitation with repetitive motion or any objective evidence of pain.  

The examiner indicated there was no ankylosis (complete loss of ankle motion) of either ankle at any time.  The examiner reasoned that dorsiflexion was restricted and functionally limiting, but joint motion was present.  

The examiner noted that, on examination in 2001, the right ankle had 38 degrees of plantar flexion and 10 degrees of dorsiflexion and the left ankle had 40 degrees of plantar flexion and 12 degrees of dorsiflexion.  

On VA examination in 2002, the right ankle had 15 degrees of plantar flexion and 10 degrees of dorsiflexion, and the left ankle had 30 degrees of plantar flexion and 15 degrees of dorsiflexion.  

On VA examination in 2004, the right ankle had 25 degrees of plantar flexion and 1 to 2 degrees of dorsiflexion, and the left ankle had 30 degrees of plantar flexion and 8 degrees of dorsiflexion.  

On VA examination in 2006, the right ankle had +5 to 20 degrees of plantar flexion and -5 to -5 degrees of dorsiflexion and the left ankle had 28 degrees of plantar flexion and 0 degrees of dorsiflexion.

Based on the entire evidence of record, as discussed, the Board finds that the service-connected traumatic arthritis of the right ankle warrants no more than the currently assigned 30 percent rating, whereas the left ankle disability more closely resembles the criteria for an increased rating of 30 percent, but no higher.  

The Veteran's disability picture is consistent with that of malunion with marked bilateral ankle disability warranting the assignment of a 30 percent rating for each ankle under the provisions of Diagnostic Code 5262.  There has been no showing of ankylosis of either ankle, nor is there evidence of nonunion of the tibia or fibula to warrant higher ratings under Diagnostic Code 5262 or 5270.  38 C.F.R. § 4.71a.

In light of the Veteran's complaints of pain experienced in his ankle, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the current ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

The Board is cognizant that the Veteran continues to experience pain and weakness in the ankles and has been shown to have some additional functional impairment due to pain on flare-ups and excess fatigability.  This is the basis for the increase in the left ankle.  

With respect to the right ankle, even considering any additional functional loss during flare-ups or with repetitive testing, it does not give rise to manifestations consistent with ankylosis.  Even on repetitive testing, there was some motion in the right ankle. 

The Board is aware that a July 2001 VA addendum opinion indicated that, during flares the Veteran experienced a minimum of approximately 50 percent additional loss of function; however, it was not objectively demonstrated during the physical examination and was not quantified in terms of degrees of additional functional loss.  

As highlighted in 2001, the right ankle had 38 degrees of plantar flexion, 10 degrees of dorsiflexion, 12 degrees of eversion, and 10 degrees of inversion.  The left ankle was also pain free with 40 degrees of plantar flexion, 12 degrees of dorsiflexion, 15 degrees of eversion, and 15 degrees of inversion.  Even with an additional 50 percent loss, motion would still be possible in the ankles. 

The Veteran himself has reported 100 percent loss of function in the ankles during flares, but this hasn't been objectively demonstrated on repetitive testing.  Notably, even if dorsiflexion was not possible in the right ankle after five repetitions as during VA examination 2004, plantar flexion was still functional.   

Upon VA examination in 2006, the right ankle plantar flexion was from 5 to 20 degrees actively and passively with only an additional limitation of motion on repetitive use of 5 to 15 degrees.  Most recently in 2010, there was no additional limitation with repetitive motion or any objective evidence of pain.  

In sum, a rating in excess of 30 percent for the service-connected right ankle, to include "staged" ratings, is not warranted as the evidence does not show ankylosis or nonunion of the tibia and fibula.  

The left ankle warrants an increased 30 percent rating for painful motion productive of marked ankle disability, but no higher as there has been no evidence of ankylosis or nonunion of the tibia or fibula.  38 C.F.R. § 4.71a; Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral ankle disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The Board notes the Veteran is no longer employed with the United States Postal Service (USPS).  Although he contends that his resignation was as a result of retaliation for complaints filed, records from the USPS show the Veteran voluntarily resigned in August 2001 from part-time employment as a window clerk.  These records indicate that previously the Veteran was seeking accommodations for a position that required standing no more than four hours a day for his ankles.  

A November 2000 letter from the Veteran's treating physician indicates that the Veteran was permanently disabled due to a bilateral ankle injury and that standing at work should be limited to no more than four hours per day.  

In November 2002, the veteran testified at a hearing at the RO.  In November 2003 he presented testimony before the Board.  At both hearings, he indicated that that he had quit his job at the post office because of the pain in his ankles and that there was no other position he could work that did not require standing.   

The Board notes the Veteran was being retrained under the VA Vocational Rehabilitation program for computer programming.  The records from Vocational Rehabilitation while showing the Veteran had an employment handicap as a result of not being able to stand for more than two hours, indicate the Veteran was capable of sedentary employment, i.e. employment in the field of computers. 

The 2010 VA examiner did indicate that the service-connected ankle disabilities precluded sedentary work (lifting no more than 10 pounds and walking and standing required occasionally) as he was unable to stand or walk more than 2 hours or sit more than 6 hours during an 8 hour day.  

However, the Director of Compensation and Pension Service in September 2010, found that the Veteran's ankle disability did not preclude engagement in all forms of employment.  

The Director found that, after the Veteran left the USPS, he was approved by VA Vocational Rehabilitation to pursue a college degree in the field of computers to accommodate his ankle disabilities.  

In addition, during the VA examination in 2010, the Veteran was found to be able to stand and sit during an eight hour day with limitations.  Thus, the Director found that an increased rating on an extraschedular basis was denied.  

The Director found that the evidence did not show an exceptional or unusual disability picture that rendered the application of regular rating schedular standards impractical or that the bilateral ankle condition precluded the Veteran's ability to secure and maintain gainful employment.    

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

An increased evaluation in excess of 30 percent for the service-connected traumatic arthritis of the right ankle is denied.

An increased rating of  30 percent for the service-connected traumatic arthritis of the left ankle is granted, subject to the regulations governing the payment of monetary awards.


REMAND

As noted in the Introduction, a claim for a TDIU rating is now raised by the record.   See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  

The Veteran has submitted statements from VA providers and testified that he is permanently disabled as a result of his service-connected traumatic arthritis of both ankles.  

When evidence of unemployability is presented in cases such as this, the issue of whether a TDIU rating will be assigned should be handled during the determination of the disability ratings assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009). 

The Board has determined that further action by the RO is necessary prior to disposition of the claim.  Therefore, this aspect of the Veteran's claim for compensation benefits should be addressed on remand.  

That is, the AOJ must now address whether TDIU rating is warranted on a schedular basis.  38 C.F.R. § 4.16(a).

As this matter is being remanded, the agency of original jurisdiction should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, this remaining matter is REMANDED the RO for the following action:

1. The RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO should conduct all necessary notice and development required for the purpose of adjudicating the Veteran's claim for a TDIU rating.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.

2.  After the notice above has been provided and after undertaking any other development deemed appropriate, the RO should then adjudicate the claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplement Statement of the Case and afforded with a reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


